Per curiam.
We granted this discretionary appeal to review the order entered on the former wife’s motion for contempt. In its order, the trial court conditioned her former husband’s obligation to pay her sums due under the final judgment and decree of divorce upon her returning a guitar, some headphones and a rocking chair to the former husband. The original judgment awarded certain items of personalty to her and certain other items of personalty to him, but made no mention of the guitar, headphones and rocking chair.
The trial court had no authority in the contempt proceedings to modify and condition the terms of the original judgment. Lindwall v. Lindwall, 242 Ga. 13, 14 (3) (247 SE2d 752) (1978); Kiplinger v. Kiplinger, 242 Ga. 465 (3) (249 SE2d 254) (1978).

Judgment reversed.


All the Justices concur, except Gregory, J., not participating.